2017 IL App (2d) 160655
                                  No. 2-16-0655
                            Opinion filed May 31, 2017
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

SHATOYA MEEKS,                         ) Appeal from the Circuit Court
                                       ) of Lake County.
       Plaintiff-Appellee,             )
                                       )
v.                                     ) No. 15-L-24
                                       )
GREAT AMERICA, LLC, d/b/a Six Flags    )
Great America and Six Flags Hurricane  )
Harbor,                                ) Honorable
                                       ) Diane E. Winter,
       Defendant-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Jorgensen and Spence concurred in the judgment and opinion.

                                           OPINION

¶1     Following a jury trial in the circuit court of Lake County, plaintiff, Shatoya Meeks,

obtained a judgment against defendant, Great America, LLC, doing business as Six Flags Great

America and Six Flags Hurricane Harbor, awarding her $1,514,670.57 for a disabling hand

injury that she sustained on a waterslide at a water park operated by defendant. As a sanction for

defendant’s failure to disclose the identity of certain occurrence witnesses and to produce written

incident reports that witnesses were believed to have completed, the trial court gave a modified

pattern jury instruction on missing witnesses and evidence. Defendant argues that the trial court

committed reversible error by doing so. We affirm.
2017 IL App (2d) 160655


¶2      The incident giving rise to this action occurred in July 2011. Plaintiff filed a timely

complaint, which she voluntarily dismissed pursuant to section 2-1009 of the Code of Civil

Procedure (Code) (735 ILCS 5/2-1009 (West 2010)).             She timely refiled the complaint in

September 2014. In count I of her complaint, plaintiff alleged that, while riding a waterslide, she

sustained lacerations and torn ligaments to her wrist and hands. She alleged that defendant

carelessly and negligently operated the waterslide, failed to provide adequate warning to guests

of the hazards associated with riding the waterslide, failed to inspect the waterslide to ensure that

it was safe for its intended use, and “[w]as otherwise careless and negligent in the operation,

maintenance and control of [the waterslide].” Count II advanced a negligence claim under a

theory of res ipsa loquitur, alleging that “the manner and circumstance surrounding the

occurrence and injury *** is of the kind which does not ordinarily occur without someone’s

negligence.” Defendant filed its answer and raised the affirmative defense of contributory

negligence, alleging that plaintiff failed to keep a proper lookout.

¶3      During pretrial discovery, plaintiff requested the names of the dispatcher and the “run out

attendant” who were running the waterslide when the accident occurred. She also requested the

name of an employee who “cycled” through the waterslide after the incident in order to identify

any hazardous conditions. Defendant initially indicated that those three individuals could not be

identified.    Plaintiff took the discovery deposition of Nicholas Hollendonner, who was an

employee of defendant when the incident occurred. Hollendonner supervised the waterslide and

other rides.    He was on a break when the incident occurred, but he attended to plaintiff

immediately afterward.       Another employee had been supervising the waterslide during

Hollendonner’s break. At Hollendonner’s discovery deposition, he testified that he believed that

he had completed an incident report. Although the report was within the ambit of plaintiff’s



                                                -2-
2017 IL App (2d) 160655


discovery requests, defendant was initially unable to locate the report. Defendant also did not

disclose the identity of the employee who supervised the waterslide while Hollendonner was on

his break.

¶4      With trial scheduled for the week of April 18, 2016, plaintiff took Hollendonner’s

evidence deposition on April 14, 2016. After Hollendonner’s evidence deposition, defendant

disclosed—for the first time—the identities of the waterslide’s dispatcher, its “run out attendant,”

and the individual who “cycled” through the ride after the incident. Later that day, defendant’s

counsel tendered two documents prepared by Hollendonner on the date of the incident. One

document was entitled “Witness Statement.” The other was entitled “Lifeguard Rescue Report.”

A note from counsel stated that the witness statement had just been located. The witness

statement named the employee who supervised the waterslide during Hollendonner’s break. The

witness statement also indicated that a medical technician employed by defendant attended to

plaintiff after the incident.

¶5      On April 18, 2016, plaintiff filed a motion for sanctions against defendant for: (1) its

failure to produce Hollendonner’s witness statement and lifeguard report and (2) its failure to

disclose the identities of the various witnesses discussed above. Plaintiff also argued that,

pursuant to defendant’s standard operating procedures, each of those witnesses would have filled

out an incident report. Plaintiff argued that the discovery violations warranted entry of a default

judgment against defendant.      Alternatively, plaintiff proposed that defendant’s affirmative

defense be stricken and that the jury be given Illinois Pattern Jury Instructions, Civil, No. 5.01

(2011) (hereinafter IPI Civil (2011) No. 5.01), which instructs jurors that they may draw

inferences against parties who fail to offer evidence or to produce witnesses within their control

and not equally available to their opponents. Defendant filed a written response in which it



                                               -3-
2017 IL App (2d) 160655


argued that its conduct did not warrant any sanction. Defendant alternatively argued that, if a

sanction were warranted, the court should (1) declare a mistrial; 1 (2) order defendant to pay

“court costs and Plaintiff’s trial costs to date”; (3) order defendant to arrange and pay for

depositions of the previously undisclosed witnesses; and (4) set a new trial date within 60 days.

¶6     At the hearing on plaintiff’s motion, plaintiff’s counsel opposed delaying trial in order to

conduct additional discovery.      Counsel noted that plaintiff developed posttraumatic stress

disorder as a result of the incident and that preparing for trial had caused her to relive the trauma.

Counsel argued that putting plaintiff through the process of preparing for trial again would

essentially exacerbate the emotional harm caused by the incident. Counsel alternatively argued

that, if the trial court deemed entry of a default judgment to be too harsh a sanction, defendant’s

affirmative defense of contributory negligence should be stricken. Counsel argued that, in that

event, IPI Civil (2011) No. 5.01 should be given, but the instruction would need to be modified.

As written, IPI Civil (2011) No. 5.01 states:

                “If a party to this case has failed [to offer evidence] [to produce a witness] within

       his power to produce, you may infer that the [evidence] [testimony of the witness] would

       be adverse to that party if you believe each of the following elements:

                1. The [evidence] [witness] was under the control of the party and could have

       been produced by the exercise of reasonable diligence.

                2. The [evidence] [witness] was not equally available to an adverse party.




       1
           The record reflects that the jury had already been selected when plaintiff’s motion and

defendant’s response were filed.



                                                -4-
2017 IL App (2d) 160655


                3. A reasonably prudent person under the same or similar circumstances would

       have [offered the evidence] [produced the witness] if he believed [it to be] [the testimony

       would be] favorable to him.

                4. No reasonable excuse for the failure has been shown.”

Counsel noted that proof of the four elements set forth in the instruction would require the jury to

be informed that defendant had committed discovery violations. Implicitly taking the position

that it would be improper to submit such evidence to the jury, counsel argued that “the only way

that this could really be handled would be a modified 501 [sic], that as part of the sanction the

Court would find that evidence was under the control and should have been produced by the

exercise of reasonable diligence instead of leaving it to the jury to decide, and that the evidence

was not equally available to us as an adverse party.” (Emphasis added.)

¶7     Concluding that defendant’s failure to disclose the witnesses and documents at issue was

not willful, the trial court declined to enter a default judgment or to strike defendant’s affirmative

defense. However, the court also rejected defendant’s proposal to declare a mistrial. The court

expressed doubt that the previously undisclosed witnesses could be located and deposed within

the time frame defendant proposed. 2        The court indicated that it would give a modified

instruction on the inference to be drawn from the missing witnesses and documents.

¶8     Evidence at trial established that the waterslide was constructed of fiberglass. Riders

traveled down the slide headfirst on mats, starting in a tube that led to an open-air portion. At

the top, a dispatcher instructed riders how to use the slide. A “run out attendant” stationed at the

       2
           Defendant did not provide any information suggesting that the witnesses still worked

for defendant, or about their current location or availability for deposition. Nor did defendant

offer to locate and produce the witnesses for deposition.



                                                -5-
2017 IL App (2d) 160655


bottom of the slide monitored riders as they descended. Each day, before the slide opened,

someone from defendant’s aquatics department would conduct an inspection that consisted of

“cycling” the ride, i.e., descending on a mat in the same manner that a rider would. Once a

week, someone from defendant’s fiberglass shop inspected the slide, looking for nicks or

deterioration creating sharp or jagged areas of fiberglass. The manual supplied by the slide’s

manufacturer called for a daily inspection before turning the water on.

¶9     Hollendonner testified at his evidence deposition that, when he was notified of plaintiff’s

injury, he ran to the scene. Plaintiff was in the waterslide’s “run out area.” The water was red

with blood. Plaintiff was taken away in an ambulance. At that point, an employee “cycled” the

waterslide.

¶ 10   Plaintiff testified that, while traveling through the waterslide’s tunnel, she felt a blunt

force in her hands and her right ankle. When the ride was over, she saw that her hands were

bleeding. She was taken to a local hospital, where surgery was performed on her left hand.

Despite the surgery, plaintiff was no longer able to move three fingers of her left hand. Prior to

the injury, she had worked as an administrative assistant. She was no longer able to perform her

job duties, which consisted largely of data entry. Plaintiff testified that she had difficulty with

activities like brushing her teeth and cooking for her children. She suffered from throbbing pain

and had nightmares about the incident.

¶ 11   The trial court gave the jury a written instruction based on IPI Civil (2011) No. 5.01,

stating that defendant failed to offer the testimony of the supervisor, the dispatcher, and the “run

out attendant” who were on duty when plaintiff was injured; the medical technician who attended

to plaintiff; and the employee who “cycled” the ride after the incident. The instruction further

stated that defendant failed to offer (1) witness statements from the supervisor, the dispatcher,



                                               -6-
2017 IL App (2d) 160655


the “run out attendant,” and the employee who “cycled” the ride; and (2) Hollendonner’s witness

statement and lifeguard rescue report. The instruction advised the jurors that they could infer

that the missing documents and testimony would be adverse to defendant.

¶ 12   Illinois Supreme Court Rule 219(c) (eff. July 1, 2002) provides, in pertinent part:

       “If a party *** unreasonably fails to comply with any provision of part E of article II of

       the rules of this court (Discovery, Requests for Admission, and Pretrial Procedure) or

       fails to comply with any order entered under these rules, the court, on motion, may enter,

       in addition to remedies elsewhere specifically provided, such orders as are just, including,

       among others, the following:

                      (i) That further proceedings be stayed until the order or rule is complied

              with;

                      (ii) That the offending party be debarred from filing any other pleading

              relating to any issue to which the refusal or failure relates;

                      (iii) That the offending party be debarred from maintaining any particular

              claim, counterclaim, third-party complaint, or defense relating to that issue;

                      (iv) That a witness be barred from testifying concerning that issue;

                      (v) That, as to claims or defenses asserted in any pleading to which that

              issue is material, a judgment by default be entered against the offending party or

              that the offending party’s action be dismissed with or without prejudice;

                      (vi) That any portion of the offending party’s pleadings relating to that

              issue be stricken and, if thereby made appropriate, judgment be entered as to that

              issue; or




                                               -7-
2017 IL App (2d) 160655


                      (vii) That in cases where a money judgment is entered against a party

               subject to sanctions under this subparagraph, order the offending party to pay

               interest at the rate provided by law for judgments for any period of pretrial delay

               attributable to the offending party’s conduct.

               In lieu of or in addition to the foregoing, the court, upon motion or upon its own

       initiative, may impose upon the offending party or his or her attorney, or both, an

       appropriate sanction, which may include an order to pay to the other party or parties the

       amount of reasonable expenses incurred as a result of the misconduct, including a

       reasonable attorney fee, and when the misconduct is wilful, a monetary penalty.”

Sanctions should be designed to effect discovery, rather than to punish. Martinez v. Pfizer

Laboratories Division, 216 Ill. App. 3d 360, 373 (1991). Accordingly, “a ‘just order’ under Rule

219(c) is one which, to the degree possible, ensures both the accomplishment of discovery and a

trial on the merits.” Id. “The imposition of sanctions is within the discretion of the trial court

and will not be disturbed absent a clear abuse of discretion.” In re Marriage of Liszka, 2016 IL

App (3d) 150238, ¶ 31.

¶ 13   There appears to be no dispute that the identities of the employees mentioned in the

court’s instruction, and whatever witness statements or reports they prepared, were within the

ambit of plaintiff’s discovery requests. Defendant nonetheless argues that its failure to comply

with discovery did not warrant the instruction. Citing Buehler v. Whalen, 70 Ill. 2d 51 (1977), as

an illustration of conduct that would justify giving IPI Civil (2011) No. 5.01 as a sanction for

discovery violations, defendant argues that its own conduct did not rise to that level. Defendant

contends that the course of action that it proposed—rescheduling trial and assessing costs to

defendant—was preferable. In Buehler, the discovery violation was willful. Here the trial court



                                               -8-
2017 IL App (2d) 160655


found that defendant did not willfully withhold evidence and the identities of the witnesses. We

find no support in Buehler, however, for the proposition that IPI Civil (2011) No. 5.01 may never

be given as a sanction for anything less than willful discovery violations. Nor are we persuaded

that the remedy proposed by defendant was necessarily more appropriate than the instruction.

Plaintiff advanced cogent reasons why delaying trial would cause hardship, even if defendant

paid plaintiff’s costs. Furthermore, the trial court was skeptical that defendant would be able to

produce the previously undisclosed witnesses within the time frame defendant proposed. Thus,

the trial court confronted the possibility that the additional delay would be for naught. We

cannot say that it was an abuse of discretion to instruct the jury that it may draw an inference

adverse to defendant. Moreover, such an instruction was particularly appropriate in light of the

interplay between plaintiff’s theory of res ipsa loquitur and defendant’s affirmative defense of

contributory negligence.    Absent the challenged instruction, the jurors might have rejected

plaintiff’s res ipsa loquitur claim on the basis of speculation that the accident could have been

due to plaintiff’s own negligence.

¶ 14   Defendant also contends that the trial court erred by modifying IPI Civil (2011) No. 5.01

and by giving the instruction without making a foundational finding that “in all likelihood a party

would have produced the witness/document under the existing facts and circumstances except for

the fact that the testimony/contents would be unfavorable” (IPI Civil (2011) No. 5.01, Notes on

Use, at 45). Without conceding that any instruction should have been given on the inference to

be drawn from the absence of witnesses and documents, defendant argues that, if such an

instruction was appropriate, it should have conformed to the pattern instruction, which lists four

elements that must be satisfied before an adverse inference may be drawn. We conclude that this

argument is not properly before us. At the hearing on plaintiff’s motion for sanctions, defendant



                                               -9-
2017 IL App (2d) 160655


did not object to the trial court’s decision to modify IPI Civil (2011) No. 5.01. Defendant now

argues that it preserved its objection by taking the position in the trial court that “only a mistrial

was the adequate remedy.” However, “[i]n order to preserve an objection to an instruction, the

objection must be set forth with specificity so that the trial court knows the specific nature of the

objection before ruling.” Bruntjen v. Bethalto Pizza, LLC, 2014 IL App (5th) 120245, ¶ 155.

Defendant’s categorical objection at trial to any sanction other than a mistrial did not preserve

the alternative arguments defendant advances in this appeal. “A party cannot sit idly by while

the trial court undertakes a course of action and then allege error in that regard.” Tokar v.

Crestwood Imports, Inc., 177 Ill. App. 3d 422, 434 (1988).            After the trial court rejected

defendant’s proposal to declare a mistrial and chose instead to use a jury instruction to remedy

defendant’s discovery violations, it was incumbent upon defendant to bring to the trial court’s

attention any reasons then known to defendant as to why the court’s course of action was

improper. Having failed to do so, defendant cannot now insist that the trial court’s ruling

warrants reversal. Id. at 434-35. 3

¶ 15   Defendant points out that, in order to obtain a just result or to maintain a sound and

uniform body of precedent, we may choose to consider an issue that was not properly preserved

for review. See, e.g., Dillon v. Evanston Hospital, 199 Ill. 2d 483, 505 (2002). Defendant

argues that for us to decline to consider whether it was proper to omit the foundational elements

from the jury instruction would amount to “upending *** sound precedent that submits the

weight and credibility of evidence to the jury.” Defendant fails to explain how our decision,

which does not reach the merits, has any impact on existing precedent. Furthermore, we are not

       3
           This is true even though defendant later raised the issue in its posttrial motion. Tokar,
177 Ill. App. 3d at 434-35.



                                                - 10 -
2017 IL App (2d) 160655


persuaded that considerations of justice are compelling enough to force plaintiff to endure

another trial in order to relieve defendant of the consequences of its own lack of diligence.

Defendant complains that “the modified instruction improperly shifted the burden of proof

without leaving a rebuttable presumption for the defense.”       Thus, according to defendant,

“plaintiff no longer had the burden to prove defendant’s negligence because the jury was

instructed that the missing evidence was adverse—period.” However, although the instruction

relieved plaintiff of the burden of proof on the foundational elements for the adverse inference,

defendant was free to offer evidence rebutting the inference by showing that it used due care in

the maintenance, inspection, and operation of the waterslide.

¶ 16   For the foregoing reasons, the judgment of the circuit court of Lake County is affirmed.

¶ 17   Affirmed.




                                              - 11 -